DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-15 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Slater270 as applied to claim 1 above, and further in view of Andre et al (US PAT 5109424, hereinafter Andre).
claim 1, Slater270 discloses a self-cooling headset (see at least the abstract) comprising: an ear cup (e.g. ear cup 110) to form an ear enclosure when placed over a user's ear (see figure 1); a first valve (e.g. a first anisotropic valve 380) to open and release air from the ear enclosure (e.g. air exhaust valve), (see figure 3B) a second valve (e.g. a second anisotropic valve 370) to open and admit air into the ear enclosure (e.g. air intake valve), (see figure 3C); a first speaker (e.g. a first speaker 300) to translate an audio frequency signal into audible sound (e.g. music), (see figure 3A); and, a second speaker (e.g. a second speaker 390) to translate a subsonic frequency signal (e.g. inaudible sounds with frequencies below 20Hz) into air movement that produces positive and negative air pressures within the ear enclosure to open and close the first and second valves (e.g. the operation of the speaker 390 causes movement of air that produces positive and negative air pressures that open and close valves 380 and 370), (see Slater270, [0030]-[0031], figures 3B and 3C).
Slater270 does not explicitly recite that each of the first and the second speakers 300 and 390 comprises a first and a second speaker cone respectively. 
However, Andre in the same field of endeavor teaches a headset (see at least the abstract) comprising a first and a second ear cups (e.g. ear cups 12, 14) comprising a first speaker cone (e.g. a first transducers 22) and a second speaker cone (e.g. second transducer 22), (see Andre, column 2 line 59 to column 3 line 42, figures 1 and 2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a first and a second speaker cone as taught by Andre in the teachings of Slater270 so as to achieve effective displacement or vibration of air for generation of sound waves, and thereby further enhancing the listening experience of the user. 

claim 2, Slater270 as modified by Andre discloses a self-cooling headset as in claim 1, wherein the first and second speaker cones comprise a coaxial speaker (see Andre, figures 1 and 2).

Regarding claim 3, Slater270 as modified by Andre discloses a self-cooling headset as in claim 1, further comprising a subsonic frequency generator (inherent) to generate the subsonic frequency signal (e.g. speaker 390 plays subsonic or inaudible sounds of frequencies below 20Hz, thus a subsonic frequency generator is inherently disclose in the headset), (see Slater270, [0031] and figure 3B-3C).

Regarding claim 4, Slater270 as modified by Andre discloses a self-cooling headset as in claim 3, wherein the subsonic frequency generator (e.g. a computer system 1000) comprises: a memory to store a subsonic frequency pattern and subsonic frequency generation instructions; a processor programmed with the subsonic frequency generation instructions to control the second speaker cone (e.g. second speaker 390) to translate the subsonic frequency signal into air movement that produces the positive and negative air pressures (see Slater380, [0058]-[0061], figure 10, and Slater270, [0030]-0031], figures 3B-3C).

Regarding claim 5, Slater270 as modified by Andre discloses a self-cooling headset as in claim 1, further comprising an audio signal receiver selected from the group consisting of an audio cable and a wireless receiver (e.g. speaker 300 generates audible sounds based on audible audio signal received from a signal cable or wire), (see Slater270, figure 3A).

Regarding claim 6, Slater270 as modified by Andre discloses a self-cooling headset as in claim 1, wherein the first speaker cone (e.g. a first cone of a speaker 300) comprises an audible spectrum speaker cone to translate audio frequency signals into audible sound and the second cone (e.g. a second cone of a speaker 390) comprises a low frequency cone to translate subsonic frequency signals into inaudible air movement (see Slater270, [0030]-[0031] and figures 3B-3C).

Regarding claim 7, Slater270 as modified by Andre discloses a self-cooling headset as in claim 1, wherein the first speaker cone (e.g. a first cone of a speaker 300) comprises an audio speaker cone to translate audio frequency signals within a frequency range of about 20 Hz to about 20,000 Hz into audible sound (inherent), (see Slater270, [0030]-[0031] and figures 3B-3C).

Regarding claim 8, Slater270 as modified by Andre discloses a self-cooling headset as in claim 1, wherein the second speaker cone (e.g. a second cone of a speaker 390) comprises a subsonic speaker cone to translate subsonic frequency signals within a frequency range of about 5 Hz to about 15 Hz (e.g. frequency 5-10Hz range) into air movement that produces positive and negative air pressures within the ear enclosure (see Slater270, [0031] and figures 3B-3C).

Regarding claim 9, Slater270 as modified by Andre discloses a self-cooling headset as in claim 3, wherein the subsonic frequency generator comprises an independent generator to drive the second speaker cone independent of the audio frequency signal (e.g. each of the speakers 300 and 390 are independently driven by signals of audible and subsonic respectively), (see Slater270, [0030]-0031], figures 3B-3C).

Regarding claim 10, Slater270 as modified by Andre discloses a self-cooling headset as in claim 1, wherein: the first and second valves (e.g. first and second anisotropic valves 380, first and second cracking pressures (e.g. first and second opening pressures), the first cracking pressure can be overcome to open the first valve by a positive air pressure produced from the second speaker cone; and, the second cracking pressure can be overcome to open the second valve by a negative air pressure produced from the second speaker cone (inherently, the cracking or opening pressure of each of the valves 380, 370 is overcome by the positive and negative air pressures respectively generated by the first and second speaker cones, resulting in the opening of the valves), (see Slater270, [0030]-[0031], figures 3B and 3C).

Regarding claim 14, Slater270 discloses a method of self-cooling a headset (e.g. using the apparatus of figure 3) comprising: installing a first valve in an exit port (e.g. a first anisotropic valve 380) of an ear cup to release air from an ear cup volume (e.g. valve 380 is an exhaust valve), (see figure 3B); installing a second valve in an entry port (e.g. a second anisotropic valve 370) of the ear cup to admit air into the ear cup volume (e.g. valve 370 is an intake valve), (see figure 3C); installing a speaker (e.g. a speaker 300 OR 390), (see Slater270, [0030], figures 3B-3C).
Slater270 does not explicitly disclose that the speaker is a coaxial speaker, and comprising a first speaker cone and a second speaker cone.
However, Andre in the same field of endeavor teaches a headset (see at least the abstract) comprising an ear cup (e.g. headphone 10 with ear cups 12, 14), (see figure 1) comprising a coaxial speaker (e.g. transducer assembly 20), (see figure 2), wherein the coaxial speaker comprising a first speaker cone (e.g. a first transducer 26) and a second speaker cone (e.g. second transducer 22), (see Andre, column 2 line 59 to column 3 line 42, figures 1 and 2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a coaxial speaker with a first and second speaker cones as taught by Andre in the teachings of Slater270 so as to effectively 
More so, the combination of Slater270 and Andre further discloses: installing a receiver (e.g. a signal cable or wire) to receive audio signals for driving the first speaker cone to generate audible sound (e.g. speaker 300 generates audible sounds based on audible audio signals it received from a signal cable or wire), (see Slater270, figure 3B); and, installing a subsonic frequency generator to generate subsonic frequency signals (inherent) to generate the subsonic frequency signals for driving the second speaker cone (e.g. speaker 390 plays subsonic or inaudible sounds of frequencies below 20Hz, thus a subsonic frequency generator is inherently disclosed) to create air movement that produces positive and negative air pressures within the ear cup volume to open and close the first and second valves (e.g. the operation of the second speaker 390 causes movement of air that produces positive and negative air pressures that open and close valves 380 and 370), (see Slater270, [0031], figures 3B and 3C).

Regarding claim 15, Slater270 as modified by Andre discloses a method as in claim 14, wherein producing positive and negative air pressures within the ear cup volume comprises producing a positive pressure to overcome a cracking pressure (inherently the opening pressure) of the first valve (e.g. first anisotropic valve 380), and producing a negative pressure to overcome a cracking pressure (inherently the opening pressure) of the second valve (e.g. second anisotropic valve 370), (inherently, the cracking or opening pressure of each of the valves 380, 370 is overcome by the positive and negative air pressures respectively generated by the first and second speaker cones, resulting in the opening of the valves ), (see Slater270, [0030]-[0031], figures 3B and 3C).

Claim(s) 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slater et al (US PUB 20170208380, hereinafter Slater380) in view of Andre.
Regarding claim 11, Slater380 discloses a non-transitory machine-readable storage medium storing instructions that when executed by a processor of a self-cooling headset (see at least the abstract, [0017], and figure 10), cause the headset to: receive an audio signal; filter the audio signal into an audible frequency signal and a subsonic frequency signal (e.g. a processor separates a signal into an audible frequency signal and a subsonic frequency signal), (see [0058]-[0060]); drive a first speaker (e.g. a first speaker 530) of a coaxial speaker with the audible frequency signal (see [0036]); and, drive a second speaker (e.g. a second speaker 510) of the coaxial speaker with the subsonic frequency signal (e.g. second speaker 510 plays inaudible subsonic sound based on subsonic frequency signal received from the processor), (see Slater380, [0036]-[0037], [0039] and [0058]-[0061], figures 5 and 10).
Slater280 does not explicitly disclose that of the speakers 530 and 510 are formed as a coaxial speaker comprising a first and a second speaker cone respectively. 
However, Andre in the same field of endeavor teaches a headset (see at least the abstract) comprising an ear cup (e.g. headphone 10 with ear cups 12, 14), (see figure 1) comprising a coaxial speaker (e.g. transducer assembly 20), (see figure 2), wherein the coaxial speaker comprising a first speaker cone (e.g. a first transducer 26) and a second speaker cone (e.g. second transducer 22), (see Andre, column 2 line 59 to column 3 line 42, figures 1 and 2). Therefore, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to incorporate a coaxial speaker with a first and second speaker cones as taught by Andre in the teachings of Slater270 so as to effectively maximize the space within the ear cup by the combination of two speaker cones on one single speaker assembly, and thereby further reducing the overall size of the ear cups and user’s comfort.
claim 12, Slater380 as modified by Andre discloses a medium as in claim 11, wherein the instructions further cause the headset to: generate a subsonic frequency signal (e.g. by the processor), and, drive the second speaker cone with the generated subsonic frequency signal (see Slater380, [0058]-[0061], figures 5 and 10).

Regarding claim 13, Slater380 as modified by Andre discloses a medium as in claim 11, wherein the instructions further cause the headset to: generate a subsonic frequency signal when the audio signal does not include a subsonic frequency signal; and, drive the second speaker cone with the generated subsonic frequency signal (see Slater380, [0058]-[0061], figures 5 and 10). Although Slater380 does not explicitly disclose: prior to filtering the audio signal, determine when the audio signal does not include a subsonic frequency signal, generate a subsonic frequency signal when the audio signal does not include a subsonic frequency signal. However, it would have been obvious to any person having an ordinary skill in the art before the effective filing date of the present invention to program the instruction of the processor to first determine whether subsonic frequency signal is present before generating so as to save processing time of the processor.  

Conclusion
The prior art made of record provided on PTO 892 and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848.  The examiner can normally be reached on Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davetta W Goins can be reached on 571-272-2959.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYESOLA C OJO/Primary Examiner, Art Unit 2654.